                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-08354-RGK                                              Date      April 16, 2019
 Title             In Re Nicholas Andrew Colachis




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                              Not Reported                                 NA
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                            Not Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                              LACK OF PROSECUTION


       The docket reflects that a bankruptcy appeal has been filed in the above-entitled action, but that
appellant has not filed the required (1) Statement of Issues; (2) Designation of Record; and (3) Notice of
Transcripts. The Bankruptcy Court filed the Appeal Deficiency Notice on October 16, 2018.

        Appellant is hereby Ordered to Show Cause no later than April 29, 2019, why the appeal should
not be dismissed for failure to comply with Federal Rules of Bankruptcy Procedures 8003 and 8009.

         IT IS SO ORDERED.




                                                                                                    :
                                                               Initials of Preparer   slw




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
